Citation Nr: 1814342	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression and anxiety disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a November 2008 rating decisions issued by the Department of Veterans Affairs, Regional Office (RO), located in San Juan, Puerto Rico which, in part, denied service connection for PTSD, major depression and anxiety disorder, and hypertension.

The Board notes that, in his October 2011 substantive appeal, the Veteran requested a Board hearing.  However, in subsequent December 2017 correspondence, the Veteran withdrew this hearing request. 
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for PTSD, major depression, and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension, on the basis of aggravation, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran's service treatment records are negative for hypertension.  Post-service treatment records show a diagnosis of hypertension as early as 2000, approximately 32 years after his discharge from service.  In 2008, the Veteran was diagnosed with diabetes mellitus and by rating decision dated in September 2011, service connection was granted for diabetes mellitus.  In the Veteran's August 2007 claim for service connection for hypertension, the Veteran contended that his hypertension is related to his now service-connected diabetes mellitus.  

The Veteran was afforded a VA diabetes examination in April 2008.  Significantly, the examiner noted that the Veteran had been treated for hypertension since 2000 (approximately eight years before his diagnosis of diabetes in 2008).  The examiner noted that, although it was well known that diabetes mellitus could cause hypertension due to kidney damage, the Veteran remained without evidence of proteinuria until 2006.  Since 2006, the Veteran's medications needed to be adjusted to better control his blood pressure due to the proteinuria which suggest and makes probable [at least as likely as not (50/50 probability)] that the Veteran's diabetes mellitus in the kidney has worsened the Veteran's pre-existing hypertension.  There are no contrary medical opinions of record.  Thus, service connection for hypertension, on the basis of aggravation by the service-connected diabetes mellitus, is warranted.


ORDER

Service connection for hypertension, aggravated by diabetes mellitus, is granted.


REMAND

Initially, a review of the claims file shows that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, during an April 2008 VA diabetes examination, the Veteran reported that he was in receipt of SSA disability benefits.  However, neither the administrative decision nor the medical records underlying this award are on file.  On remand, it should be ascertained whether the Veteran is, in fact, receiving SSA disability and, if so, an attempt should be made to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, the Veteran was afforded VA psychiatric examinations in October 2008 and June 2011.  Both of these examination reports show diagnoses of depressive disorder and indicate that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, neither of these examination reports address an August 2007 private treatment record noting a diagnosis of PTSD, a March 2008 VA treatment record showing a positive screen for PTSD, as well as January and May 2011 VA treatment records noting diagnoses of PTSD. 

Furthermore, neither the October 2008 nor the June 2011 VA examination report provide a medical opinion regarding whether an acquired psychiatric disorder can be related to the Veteran's military service.  Significantly,  the Veteran's service personnel records show that he was stationed in Vietnam from May 1969 to January 1970 and an August 2008 response from the JSSRC (Joint Services Records Research Center) shows that the Veteran's unit was stationed at Dong Ha Combat Base when it received a rocket and/or mortar attacks in July and September 1969.  As such, it is clear that the Veteran was subjected to psychological stressors during his military service.  On remand the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  

Finally, the Board notes that there are likely outstanding treatment records as the most recent VA medical records in the claims file are dated in September 2011 and the most recent private treatment records are dated in March 2008.  Therefore, all outstanding treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his claimed psychiatric disorders since service.  

After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since September 2011.  

2. Ascertain whether the Veteran is receiving SSA disability benefits and, if so, obtain SSA records pertinent to the Veteran's claim for disability benefits, as well as the medical records relied upon concerning that claim.

3. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination, by an appropriate medical professional, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

a)  The examiner should clearly indicate whether the Veteran currently has, or has suffered from, PTSD in accordance with the DSM-IV at any time pertinent to his August 2007 claim (even if currently resolved).    

In rendering a determination as to whether the diagnostic criteria for PTSD are/were met, the examiner is instructed that only identifiable, established stressor(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

b)  With regard to any diagnosed acquired psychiatric disorder other than PTSD-to include major depression and anxiety disorder-the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to any established in-service stressor(s).

In providing the requested opinions, the examiner must consider and discuss all pertinent lay and medical evidence.  Significantly,  the examiner must consider that the Veteran's service personnel records which show that he was stationed in Vietnam from May 1969 to January 1970 and an August 2008 response from the JSSRC showing that the Veteran's unit was stationed at Dong Ha Combat Base when it received a rocket and/or mortar attacks in July and September 1969.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


